Morton, J.
Numerous exceptions were taken* at the trial some of which must be sustained.
1. The evidence that the articles sued for were such as women, who dressed as the defendant’s wife did, usually wear, was inad *427missible. It furnished no test of what it was proper for her to wear, and tended to mislead the jury.
2. The testimony of the wife as to conversations between herself and her husband when alone was inadmissible by the common law, and our statutes have not changed the law in this respect. Dexter v. Booth, 2 Allen, 559.
8. The record of the city treasurer, showing the amount of property for which the defendant was assessed, was not admissible, even connected with the evidence that he had paid the taxes assessed. The appraisal and assessment were the acts of third parties, and the payment of the taxes assessed- is not of itself an admission of their correctness. Flint v. Flint, 6 Allen, 34. Kenerson v. Henry, 101 Mass. 152. Commonwealth v. Heffron, 102 Mass. 148.
4. The fact that the defendant wore diamonds and kept a fast horse was competent, having some tendency to show his means and station in life.
5. The fact that the defendant had paid for silk dresses bought by his wife upon his credit, had some bearing upon the issue of the authority which he had given her to make purchases, and upon the question of his means and station in life, and was rightly admitted.
6. As there must be a new trial upon -the grounds stated above, we have not considered the ruling rejecting testimony offered by the defendant to show that his wife, on the day she left him, made large purchases on his credit. The facts are not stated with sufficient fulness to show the grounds of the ruling or the precise question intended to be raised, and any discussion would be speculative rather than practical.
7. One other question arose at the trial, which, as it will arise at a new trial, should be considered. The defendant asked the court to rule that the articles sued for did not come within the class of necessaries, but the court declined so to rule, and did rule that the question whether the goods were within the class of necessaries, and whether they were necessary for the wife of a man in the defendant’s condition and circumstances, were questions for the jury.
*428The goods sued for were a gold chain and gold locket, sold in March, 1871, and a gold chain and gold watch sold in May, 1871. At the time the goods were sold, the husband and wife were living together. If a person sells goods to a wife who is living with her husband, he can hold the husband liable for them, either by proof that he, expressly or impliedly, authorized the purchase, or by proof that he refused or neglected to provide a suitable support for the wife, and that the goods sold were necessaries. In the case at bar the plaintiffs contended that the goods sold were necessary for the wife, and that the husband therefore was liable for them, although he gave his wife no authority, express or implied, to purchase them.
Upon this ground the burden of proof was upon them to show that the husband refused or neglected to supply the wife with what was necessary for decency and comfort in his condition of life, and that the goods sold were such as the reasonable necessities of the wife, required her to have. Eames v. Sweetser, 101 Mass. 78.
j In such a case the ground of the liability of the husband is, that it is his duty to make suitable provision for his wife, and if j he neglects to do so, she has the right to procure upon his credit j such necessaries as it is his duty to supply to her. Hall v. Weir, 1 Allen, 261. Cunningham v. Reardon, 98 Mass. 538.
The question whether the articles sued for fall within the class of necessaries is often one of some difficulty. In some cases it is undoubtedly the duty of the court to rule as matter of law that certain articles do not come within the class of necessaries for which a wife may pledge the credit of her husband without his consent: thus a stock of goods sold for purposes of trade, or materials for building a house, or other articles not required or appropriated for her comfortable support, would not be necessaries within the meaning of this rule of law. Merriam v. Cunningham.11 Cush. 40. Tupper v. Cadwell, 12 Met. 559.
But when the goods are bought by the wife for her personal use, and are articles of utility and not mere ornaments, we think that the question whether they are necessaries is a question oi act for the jury.
*429In Davis v. Caldwell, 12 Cush. 512, in which the question was whether certain articles sold to a minor were necessaries, Shaw, C. J., says, “We think this is the true view of the law on this subject, that whether the articles sued for were necessaries or not, is a question of fact, to be submitted to a jury, unless in a very clear case, when a judge would be warranted in directing a jury authoritatively, that some articles, as for instance, diamonds or race horses, cannot be necessaries for any minor.” The same question was considered in Peters v. Fleming, 6 M. & W. 42, and it was held that it was a question for the jury whether a watch and chain were necessaries for a minor.
In Hunt v. De Blaquiere, 5 Bing. 550, it was held that it was a question for the jury whether articles of household furniture were necessaries for a wife living apart from her husband.
As a general rule the term “ necessaries,” applied to a wife, is not confined to articles of food or clothing required to sustain life, or preserve decency, but includes such articles of utility as are suitable to maintain her according to the estate and degree of her husband. 2 Smith Lead. Cas. (6th ed.) 439.
We cannot say, as matter of law, that the articles sued for in this case cannot, under any circumstances, be necessaries for a wife, and therefore are of opinion, that the question must be submitted to the jury, to determine whether they are, in whole or in part, necessaries, under such circumstances as may be proved at the trial.

Exceptions sustained.